Citation Nr: 1805349	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-17 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	John J. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel







INTRODUCTION

The Veteran honorably served on active duty with the United States Army from October 1974 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2015, this matter was remanded to the agency of original jurisdiction (AOJ) for further development, to include scheduling a VA examination.  In accordance with the remand directives, the Veteran underwent a VA examination in January 2016 and an addendum opinion was rendered in July 2017.  

As the requested development has been completed, this matter has now returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  On at least three occasions, the Veteran was reprimanded in-service for falling asleep during performance of his official duties.  

3.  The Veteran's military personnel records indicate that he was honorably discharged from active service after only six months, in part, due to the his daytime sleepiness and falling asleep while on guard.

4.  The evidence of record shows that the Veteran complained of symptoms related to narcolepsy since service and has a current diagnosis of the condition.

5.  The Veteran's current diagnosis of narcolepsy manifested during, or as a result of, active military service.


CONCLUSION OF LAW


The criteria for establishing entitlement to service connection for narcolepsy have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2017).  Copies of compliant VCAA notices were located in the claim's file.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  A VA examination has been conducted and any necessary opinions obtained.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection, generally

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303 (a), 3.304 (2017). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical 'nexus' requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a) (2017).

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that he suffers from chronic symptoms including daytime sleepiness and cataplectic spells that manifest as sudden attacks of sleeping during the day.  Review of the record indicates that has a current diagnosis of narcolepsy.  On appeal, the Veteran asserts that he is entitled to service connection for narcolepsy as his condition was caused by or otherwise related to active service.  For the reasons stated more fully below, the Board finds that service connection is warranted.

Review of the Veteran's service treatment records reveal that he was deemed qualified for service at induction in October 1974.  Military personnel records reveal that on at least 3 separate occasions, the Veteran was found sleeping during performance of his official duties.  His record of discharge notes that he was recommended for discharge due, in part, to sleeping while on guard duty.

Post service treatment records noted the Veteran's report that he was diagnosed with narcolepsy in 1979 at a VA medical facility in Omaha.  A primary care clinical note, dated October 2008, stated that he had been prescribed Ritalin to treat the condition.  In September 2013, a sleep medicine treatment note referenced the Veteran's report of undergoing sleep studies in 1978 and 1988.  A sleep study performed in October 2013, yielded a diagnosis of obstructive sleep apnea.

Pursuant to an October 2015 Board remand, the Veteran was afforded a VA examination.  

During the clinical interview, the Veteran reported spontaneously falling asleep since 1974, to include while on active duty.  He further indicated that this condition impacts his thinking, attention, and focus and causes him to lose track of his current location.  The Veteran also reported prior experiences with falling asleep while driving and difficulty with his social relationship due to spontaneous sleeping.

On examination, the examiner noted that the Veteran's condition limits his ability to drive or performed hazardous activities.  Although a current diagnosis of sleep apnea was confirmed, the examiner declined to diagnose the Veteran with narcolepsy in the absence of additional testing.  In reaching the stated opinion, the examiner noted that the positive pressure ventilation had not changed the Veteran's daytime sleepiness that his ventilator had not been adjusted, and a multiple sleep latency test had not been performed.  Accordingly, the examiner indicated that it was not possible to render an opinion as to a current diagnosis of narcolepsy or whether the condition had an onset during service.

In March 2016, a sleep study treatment assessment note referenced the Veteran's reports of falling asleep with his eyes open.  Reportedly, the Veteran has a cataplectic spell during the assessment.  A mental health treatment note, dated April 2016, indicated that the Veteran reported experiencing symptoms of narcolepsy during active service in 1974 and stated that "he kept getting in trouble for falling asleep on the job."   He denied undergoing a sleep study or any other treatment for his condition in service and instead, he contends, he was physically and emotionally abused.  Six months after induction, the Veteran was honorably discharged from active service, due in part, to his falling asleep while on guard.  A medical discharge was not indicated.

In July 2016, the Veteran was afforded a subsequent VA examination.  In an addendum opinion, the examiner noted that the Veteran underwent a sleep study in March 2016 and a current diagnosis of narcolepsy with cataplexy was assigned.  In support of the diagnosis, the Veteran's history of narcolepsy with cataplexy and history of mild obstructive sleep apnea with predominant upper airway resistance syndrome was noted.  During the clinical evaluation, the Veteran and his wife reported chronic and daily symptoms of daytime sleepiness and cataplectic spells.  

Following the clinical evaluation and review of the evidence, the examiner concluded that it is less likely than not that the Veteran's narcolepsy with cataplexy had its onset in or was otherwise related to active service and that the condition pre-dated service.  In support of the aforementioned conclusion, the examiner noted that the Veteran enlisted at the age of 17 and reportedly experienced daytime sleepiness during high school.

On review of the evidence, the Board finds that service connection is warranted.  

As a general rule, a veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it predated service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55   (2012), aff'd 749 F.3d 1370   (Fed. Cir. 2014).

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231   (2012). A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  Id.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  Id.  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  Id.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  Id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.   

The presumption of soundness relates to the second requirement - the showing of in-service incurrence or aggravation of a disease or injury.  In order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service.  Thereafter, except for conditions noted at induction, the presumption of soundness ordinarily operates to satisfy the second service connection requirement without further proof.  Horn, 25 Vet. App. at 236  .

If a veteran is presumed sound at service entrance, a disease or injury that manifested in service is deemed incurred in service if the Secretary is unable to rebut the presumption.  Gilbert, 26 Vet. App. at 53  .

In this case, the Veteran is entitled to the presumption of soundness because there is no evidence that the Veteran suffered from narcolepsy prior to service.  See 38 U.S.C.A. § 1111 (West 2014); Horn, 25 Vet. App. 231.  Further, there is not clear and unmistakable evidence establishing the preexistence of narcolepsy or contemporaneous evidence of symptoms related thereto prior to service.  
As previously indicated, the Veteran's induction examination in 1974 makes no reference to any complaints of symptoms of narcolepsy and he was deemed qualified for active service.  Further, the record does not reveal any debate among medical professionals as to whether the Veteran's condition pre-existed service.  While the Board acknowledges the VA examiner's addendum opinion which opined that it is less likely than not that the Veteran's narcolepsy was caused by or otherwise related to active service, the conclusion was based solely upon the Veteran's lay statement that he sometimes experienced daytime sleepiness during high school.  Standing alone, the Veteran's casual lay statement does not constitute clear and unmistakable evidence his condition pre-dated active service.

Accordingly, the Board finds that the aforementioned does not meet VA's clear and unmistakable burden of proof; and the presumption of soundness is not rebutted.  Gilbert, 26 Vet. App. at 53.

The Board notes that even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or to have been found to have been actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 53-54 (citing Holton v. Shinseki, 557 F.3d 1362, 1367   (Fed. Cir. 2009) ("The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.").  In this case, the evidence reveals that the Veteran's symptoms of daytime sleepiness were noted in service and at least, in part, contributed to his premature discharge.  Although he did not receive a formal diagnosis until years after discharge, both the Veteran's lay statements and medical evidence reveal ongoing complaints of symptoms and treatment for narcolepsy post-service.

Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidentiary record is in relative equipoise with the Veteran's contention that his narcolepsy with cataplexy was caused by or otherwise related to his service.  See Gilbert, 26 Vet. App. at 52.  Therefore, service connection must be granted.




	(CONTINUED ON NEXT PAGE)
ORDER

The claim of entitlement to service connection for narcolepsy is granted.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


